Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, the prior art does not teach or render obvious, in the full context of the claim, the combination of both of the limitations “control, based on the determined state, the mobile device to operate in a first mode of providing a notification via the mobile device or in a second mode of providing the notification via another device instead of the mobile device” and “control, based on the determined state, the mobile device to perform a preset function in the first mode, and not to perform the preset function in the second mode, and to automatically end the preset function based on determining that a user of the mobile device is not driving the vehicle”.
Regarding independent claim 12, the prior art does not teach or render obvious, in the full context of the claim, the combination of both of the limitations “controlling, based on the determined state, the mobile device to operate in a first mode of providing a notification via the mobile device or in a second mode of providing the notification via another device instead of the mobile device” and “controlling, based on the determined state, the mobile device to perform a preset function in the first mode, and not to perform the preset function in the second mode, and to automatically end the preset function based on determining that a user of the mobile device is not driving the vehicle”.
Regarding independent claim 18, the prior art does not teach or render obvious, in the full context of the claim, the combination of both of the limitations “controlling, based on the determined state, the mobile device to operate in a first mode of providing a notification via the mobile device or in a second mode of providing the notification via another device instead of the mobile device” and “controlling, based on the determined state, the mobile device to perform a preset function in the first mode, and not to perform the preset function in the second mode, and to automatically end the preset function based on determining that a user of the mobile device is not driving the vehicle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692